TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00664-CV


                                      In re Billie O. Stone


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Billie O. Stone concurrently filed this and another identically styled

petition for writ of mandamus, both of which complain of an allegedly fraudulent lien.1 Each

indicates that it is related to an appeal already pending before this Court.2 We conclude that

the record before us is insufficient to allow us to consider Stone’s petition. See Tex. R. App.

P. 52.7(a)(1), (2). The rules of appellate procedure require a relator to file a certified or sworn

copy of every document that is material to the relator’s claim for relief and that was filed in

the underlying proceeding and a properly authenticated transcript of any relevant testimony from

any underlying proceeding (including any exhibits offered in evidence) or a statement that no

testimony was adduced in connection with the matter. Id. The filings in this case do not comply



       1
         The companion petition is In re Billie O. Stone, No. 03-22-00664-CV (Tex. App.—
Austin filed Oct. 18, 2022). Both petitions were filed as In re To a Fraudulent Purported
Lien or Claim Against, Billie O. Stone and Patricia A. Stone but have been modified to conform
to Rule 52.1 of the Texas Rules of Appellate Procedure regarding the captioning of an original
proceeding.
       2
         Billie O. Stone d/b/a Stobil Enterprise v. Randolph-Brooks Federal Credit Union,
No. 03-21-00422-CV (Tex. App.—Austin filed Aug. 26, 2021).
with the requirements of rule 52.7 and, most notably, do not include a copy of a district court

order from which relief is sought.

               Having reviewed the petition and the materials provided, we deny the petition for

writ of mandamus. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: November 8, 2022




                                                 2